Citation Nr: 1600574	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-21 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1965 to June 1974, and from July 1977 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Following a review of the record, the Board finds that further development is required prior to adjudication of the claim on appeal.

In March 2013, the Veteran submitted a claim for entitlement to service connection for diabetes mellitus, based on exposure to herbicides in service.  The Veteran served in the Republic of Vietnam and, as there is no affirmative evidence to the contrary, herbicide exposure is presumed. See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).  However, the Board finds that additional development is necessary for this claim to determine if the Veteran currently suffers from diabetes mellitus.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without proof of a present disability there can be no valid claim).

Private treatment records were submitted from Dr. A.D. regarding the Veteran's diabetes mellitus.  An August 2012 record indicated the Veteran reported a history of noninsulin-dependent diabetes.  Dr. A.D. diagnosed him with diabetes mellitus, without complications, type II.  She further indicated that his blood pressure was elevated and that he was developing what seemed like a neuropathy in his hands and feet.  A September 2012 record similarly diagnosed the Veteran with diabetes and indicated the Veteran's A1C level was 5.9.

In a February 2014 Disability Benefits Questionnaire (DBQ), a VA physician who reviewed the claims file, indicated that prior private records diagnosed the Veteran with diabetes, however no blood work was submitted.  She stated that the only HBA1C level in the record was 5.9 and there were no laboratory reports to review to meet the diagnostic criteria for diabetes.

Subsequently, laboratory reports were submitted from the Veteran's private physician, Dr. A.D, indicating high glucose and hemoglobin A1C levels, consistent with a higher diabetic risk.  A June 2013 laboratory report indicated a glucose level of 112 and an A1C result of 6.1.  A January 2014 report showed a glucose level of 109 and a hemoglobin A1C level of 6.3.

Thus, there is conflicting evidence as to whether the Veteran currently has diabetes mellitus, type II.  His private treatment records indicate a diagnosis of diabetes mellitus.  However, the February 2014 DBQ indicated that this diagnosis was not based on adequate diagnostic criteria.  Subsequently, laboratory reports related to diabetes were received in April 2014.

The Board finds that there is currently insufficient evidence to render a decision as to the issue of service connection for diabetes mellitus.  Another VA examination is necessary to determine whether the Veteran in fact has diabetes mellitus.

In light of the remand, updated private treatment records should also be obtained since January 2013.

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary releases, obtain updated private treatment records since January 2013, to include those from Dr. A.D.

If any requested records are unavailable, then the claims file should be annotated as such, and the Veteran should be so notified.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the claim.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies, including laboratory testing.

The examiner must determine whether the Veteran in fact has diabetes mellitus, type II.  Consideration should be given to the private treatment records and the February 2014 DBQ.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

